Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 21, 2018

                                            No. 04-18-00682-CV

                                            IN RE REINA S.C.

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

        On September 23, 2018, relator filed a petition for writ of mandamus. A response was
filed on November 13, 2018. On December 5, 2018, our opinion denying relator’s petition for
writ of mandamus issued. On December 14, 2018, relator filed a motion for en banc
reconsideration. After review, the en banc court denies relator’s motion for en banc
reconsideration.

           It is so ORDERED on December 21, 2018.

                                                        PER CURIAM




           ATTESTED TO: ___________________________________
                        KEITH E. HOTTLE,
                        Clerk of Court



1
 This proceeding arises out of Cause No. 2018-PA-01865, styled In the Interest of J.J.R.S. and L.J.R.S., Children,
pending in the 37th Judicial District Court, Bexar County, Texas. The Honorable Charles E. Montemayor,
Associate Judge, signed the order at issue in this original proceeding.